 1   Robert C Weems (SBN 148156)
     Weems Law Offices
 2   769 Center Blvd., PMB 38
 3   Fairfax, CA 94930
     Ph: 415.881.7653
 4   Fx: 866.610.1430
     rcweems@weemslawoffices.com
 5          Attorney for Plaintiff
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION

11

12    KATHRYN DIANE TORRES,                             Civil No. 2:18-cv-02908-DMC
13                       Plaintiff,                     STIPULATION AND ORDER RE
                                                        MODIFICATION OF SCHEDULING
14           v.                                         ORDER [ECF NO. 5]
15    ANDEW M. SAUL, COMMISSIONER
      OF SOCIAL SECURITY,
16
                         Defendant.
17

18
            The parties hereby stipulate and agree this date of September 20, 2019, subject to the
19
     Court’s approval and order, that there is good cause to extend time and to modify the scheduling
20
     order, ECF No. 5, and that Plaintiff’s time to move for summary judgment and/or remand be
21
     extended from September 27, 2019 to October 28, 2019 with all other deadlines likewise
22
     extended. Defendant’s response shall be due on or before December 23, 2019. This is the second
23
     extension of time requested in the above-captioned matter.
24
            The good cause supporting this stipulation includes, but is not limited to, that plaintiff’s
25
     counsel cannot with diligence meet professional standards in the development and presentation of
26
     issues due to unanticipated objections to notices to appear and produce documents for a civil trial,
27
     Duncan vs. Trinity County, scheduled for September 26, 2019. Additional time is requested for
28
                                                        1
 1   Defendant’s response because he has six dispositive motions due during the last two weeks of

 2   November 2019.

 3          Plaintiff's motion for summary judgment remand is now due on October 28, 2019 and

 4   Defendant’s response is now due December 23, 2019.

 5
      WEEMS LAW OFFICES                              McGREGOR W. SCOTT,
 6                                                   United States Attorney
                                                     DEBORAH LEE STACHEL,
 7                                                   Regional Chief Counsel, Region IX,
                                                      Soc. Sec. Admin.
                                                     Sharon Lahey,
 8                                                   Asst. Regional Counsel,
                                                      Soc. Sec. Admin., Region IX
 9
      /s/Robert C. Weems                      By:    /s/ Sharon Lahey
10    Robert C. Weems,                               Sharon Lahey,
      Attorney for Plaintiff                         Attorney for Defendant
11

12
      SO ORDERED:
13

14

15          Dated: September 23, 2019
                                                         ____________________________________
16                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
